Citation Nr: 0102673	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left ankle, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran had active military service from March 1968 to 
March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

The service medical records for the veteran do not include 
any treatment records for the left ankle gunshot wound from 
the period immediately after he sustained the injury in 
October 1968 until March of 1969.  Those service medical 
records could be of probative value in identifying the tract 
of the missile and the muscle groups affected.  On his March 
1970 application for VA benefits he wrote he was treated in 
October 1968 at the 106th General Hospital in Japan and at 
Brooks Army Hospital in San Antonio, Texas, during November 
and December 1968.  

The RO arranged for the veteran to be examined by VA in 
November 1998.  Since the date of that examination the 
veteran has indicated that his residuals of a gunshot wound 
to left ankle have increased in severity and now require the 
use of a brace.  

The veteran's gunshot wound residuals are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, which is based on 
malunion of the tibia or fibula.  Although the medical 
records reveal the veteran suffered a compound fracture of 
the left fibula, there is no evidence in the claims folder of 
malunion.  The VA medical evidence includes a March 1971 
diagnosis of a compound fracture of the distal left fibula 
with residual left first degree pes planus.  The veteran also 
had decreased dorsiflexion of the left foot and has 
complained of pain in the left ankle and foot.  

In November 1998 VA examination revealed tenderness adjacent 
to the surgical scars.  It was also noted that the veteran 
had slight weakness of the musculature.  

The findings noted above suggest that the veteran has 
disability related to dorsiflexion of the foot and 
stabilization of the arch.  No examiners has identified the 
muscle group(s) affected by the gunshot wound.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a gunshot wound to the left ankle since 
September 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels.  This should include specific 
inquires for records of treatment for a 
gunshot wound in October and November 
1968 at the 106th  General Hospital in 
Japan, and treatment in November and 
December 1968 at Brooks Army Hospital in 
San Antonio, Texas.  

3.  After obtaining the missing records 
of treatment in service for a gunshot 
wound or being notified that no 
additional records are available, the 
veteran should be afforded an orthopedic 
examination.  The purpose of the 
examination is to determine the current 
severity of his residuals of gunshot 
wound to the left ankle.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
identify the muscle group(s) affected by 
the gunshot wound.  If more than one 
muscle group is affected the examiner 
should identify the most severely 
affected.  Any weakness, atrophy or loss 
of muscle substance should be noted.  Any 
impairment in dorsiflexion, extension of 
the toes or stabilization of the arch 
should be noted.  Any impairment in 
propulsion or plantar flexion should also 
be noted.  The examiner should also 
comment on any pain, tenderness or 
ulceration of the scars.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


